Exhibit 10.39

THE GOLDMAN SACHS AMENDED AND RESTATED

STOCK INCENTIVE PLAN (2013)

             YEAR-END SHORT-TERM RSU AWARD

This Award Agreement sets forth the terms and conditions of the             
Year-End award (this “Award”) of “Short-Term” RSUs (“Year-End Short-Term RSUs”)
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(2013) (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision. IN LIGHT OF THE U.S. TAX RULES RELATING TO DEFERRED COMPENSATION IN
SECTION 409A OF THE CODE, TO THE EXTENT THAT YOU ARE A UNITED STATES TAXPAYER,
CERTAIN PROVISIONS OF THIS AWARD AGREEMENT AND OF THE PLAN SHALL APPLY ONLY AS
PROVIDED IN PARAGRAPH 15.

2. Award. The number of Year-End Short-Term RSUs subject to this Award is set
forth in the Award Statement delivered to you. An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) on the Delivery Date or as otherwise provided herein. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc. THIS AWARD IS CONDITIONED ON YOUR OPENING AND
ACTIVATING THE ACCOUNT REFERRED TO IN PARAGRAPH 3(b), YOUR EXECUTING THE RELATED
SIGNATURE CARD AND RETURNING IT TO THE ADDRESS DESIGNATED ON THE SIGNATURE CARD
AND/OR BY THE METHOD DESIGNATED ON THE SIGNATURE CARD BY THE DATE SPECIFIED, AND
IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM
PROVISIONS SET FORTH IN PARAGRAPH 12. BY EXECUTING THE RELATED SIGNATURE CARD,
YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF ALL OF THE TERMS AND CONDITIONS OF
THIS AWARD AGREEMENT.

3. Vesting and Delivery.

(a) Vesting. All of your Year-End Short-Term RSUs shall be Vested on the Date of
Grant. The fact that your Year-End Short-Term RSUs are Vested means only that
your continued active Employment is not required in order to receive delivery of
the Shares underlying your Outstanding Year-End Short-Term RSUs. However, all
other terms and conditions of this Award Agreement shall continue to apply to
such Vested Year-End Short-Term RSUs, and failure to meet such terms and
conditions may result in the termination of this Award (as a result of which, no
Shares underlying such Year-End Short-Term RSUs would be delivered).



--------------------------------------------------------------------------------

(b) Delivery.

(i) The Delivery Date with respect to the number or percentage of your Year-End
Short-Term RSUs shall be the date specified next to such number or percentage of
Year-End Short-Term RSUs on your Award Statement. In accordance with Treasury
Regulations section (“Reg.”) 1.409A-3(d), the Firm may accelerate delivery to a
date that is up to 30 days before the Delivery Date specified on the Award
Statement; provided, however, that in no event shall you be permitted to
designate, directly or indirectly, the taxable year of the delivery.

(ii) Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 5, 7, 9, 10,
15 and 16, in accordance with Section 3.23 of the Plan, reasonably promptly (but
in no case more than 30 Business Days) after each date specified as a Delivery
Date (or any other date delivery of Shares is called for hereunder), unless
otherwise determined by the Firm, Shares underlying the number or percentage of
your then Outstanding Year-End Short-Term RSUs with respect to which such
Delivery Date (or other date) has occurred (which number of Shares may be
rounded to avoid fractional Shares) shall be delivered by book entry credit to
your Account. Notwithstanding the foregoing, if you are or become considered by
GS Inc. to be one of its “covered employees” within the meaning of
Section 162(m) of the Code, then you shall be subject to Section 3.21.3 of the
Plan, as a result of which delivery of your Shares may be delayed.

(iii) In accordance with Section 1.3.2(i) of the Plan, in the discretion of the
Committee, in lieu of all or any portion of the Shares otherwise deliverable in
respect of all or any portion of your Year-End Short-Term RSUs, the Firm may
deliver cash, other securities, other awards under the Plan or other property,
and all references in this Award Agreement to deliveries of Shares shall include
such deliveries of cash, other securities, other awards under the Plan or other
property.

(iv) In the discretion of the Committee, delivery of Shares or the payment of
cash or other property may be made initially into an escrow account meeting such
terms and conditions as are determined by the Firm and may be held in that
escrow account until such time as the Committee has received such documentation
as it may have requested or until the Committee has determined that any other
conditions or restrictions on delivery of Shares, cash or other property
required by this Award Agreement have been satisfied. By accepting your Year-End
Short-Term RSUs, you have agreed on behalf of yourself (and your estate or other
permitted beneficiary) that the Firm may establish and maintain an escrow
account on such terms and conditions (which may include, without limitation,
your (or your estate or beneficiary) executing any documents related to, and
your (or your estate or beneficiary) paying for any costs associated with, such
account) as the Firm may deem necessary or appropriate. Any such escrow
arrangement shall, unless otherwise determined by the Firm, provide that (A) the
escrow agent shall have the exclusive authority to vote such Shares while held
in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by the Firm in its sole discretion.

(v) If you are a party to the Amended and Restated Shareholders’ Agreement (the
“Shareholders’ Agreement”), Shares delivered with respect to your Year-End
Short-Term RSUs will be subject to the Shareholders’ Agreement, except those
Shares will not be considered “Covered Shares” for purposes of Section 2.1(a) of
the Shareholders’ Agreement.

(c) Death. Notwithstanding any other Paragraph of this Award Agreement (except
Paragraph 15), if you die prior to the Delivery Date, the Shares underlying your
then Outstanding Year-End Short-Term RSUs shall be delivered to the
representative of your estate as soon as practicable after the date of death and
after such documentation as may be requested by the Committee is provided to the
Committee.

 

- 2 -



--------------------------------------------------------------------------------

4. Termination of Year-End Short-Term RSUs and Non-Delivery of Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, your rights in respect of all of your Outstanding Year-End
Short-Term RSUs immediately shall terminate, such Year-End Short-Term RSUs shall
cease to be Outstanding and no Shares shall be delivered in respect thereof if:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;

(ii) any event that constitutes Cause has occurred;

(iii) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. By accepting the delivery of Shares or payment in respect
of Dividend Equivalent Rights under this Award Agreement, you shall be deemed to
have represented and certified at such time that you have complied with all the
terms and conditions of the Plan and this Award Agreement;

(iv) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;

(v) as a result of any action brought by you, it is determined that any of the
terms or conditions for delivery of Shares in respect of this Award Agreement
are invalid; or

(vi) your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and an entity to which you provide services
grants you cash, equity or other property (whether vested or unvested) to
replace, substitute for or otherwise in respect of any Outstanding Year-End
Short-Term RSUs.

For the avoidance of doubt, failure to pay or reimburse the Firm, upon demand,
for any amount you owe to the Firm shall constitute (i) failure to meet an
obligation you have under an agreement referred to in Paragraph 4(a)(iv),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 4(a)(ii).

(b) Unless the Committee determines otherwise, without limiting any other
provision in Paragraphs 4(a) or 4(c), if the Committee determines that, during
                , you participated in the structuring or marketing of any
product or service, or participated on behalf of the Firm or any of its clients
in the purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system, your rights in respect of your
Year-End Short-Term RSUs awarded as part of this Award immediately shall
terminate, such Year-End Short-Term RSUs shall cease to be Outstanding and no
Shares shall be delivered in respect thereof (and any Shares, cash or other
property delivered, paid or withheld in respect of this Award shall be subject
to repayment as described in Paragraph 5).

 

- 3 -



--------------------------------------------------------------------------------

(c) In the event that:

(i) prior to                 , there occurs a loss equal to at least 5% of
firmwide capital from a reportable operational risk event determined in
accordance with the firmwide Reporting Operational Risk Events Policy (“Risk
Event”); or

(ii) during the period beginning on the Delivery Date and ending on
                , you engage in conduct that the Firm reasonably considers, in
its sole discretion, to be misconduct sufficient to justify summary termination
of employment under English law (“Serious Misconduct”);

then, and if and to the extent determined by the Committee:

(Y) in the case of a Risk Event as described in Paragraph 4(c)(i), your rights
in respect of all or a portion of your Year-End Short-Term RSUs awarded as part
of this Award immediately shall terminate, such Year-End Short-Term RSUs shall
cease to be Outstanding and no Shares shall be delivered in respect thereof (and
all or a portion of any Shares, cash or other property that were delivered or
withheld in respect of this Award shall be subject to repayment in accordance
with Paragraph 5); and

(Z) in the case of your Serious Misconduct as described in Paragraph 4(c)(ii),
you will be obligated immediately upon demand therefor to pay the Firm an amount
not in excess of the greater of the Fair Market Value of the Shares (plus any
dividend payments and payments under Dividend Equivalent Rights) delivered in
respect of the Award (without reduction for any amount applied to satisfy tax
withholding or other obligations) determined as of (i) the date the Serious
Misconduct occurred and (ii) the date that the repayment request is made.
Notwithstanding any provision in the Plan, this Award Agreement or any other
agreement or arrangement you may have with the Firm, the parties agree that to
the extent that there is any dispute arising out of or relating to the payment
required by this Paragraph 4(c)(Z) (including your refusal to remit payment) the
parties will submit to arbitration in accordance with Paragraph 12 of this Award
Agreement and Section 3.17 of the Plan as the sole means of resolution of such
dispute (including the recovery by the Firm of the payment amount).

In each case, the Committee will consider certain factors to determine whether
and what portion of your Award shall terminate, including the reason for the
Risk Event and the extent to which: (1) you participated in the Risk Event,
(2) your compensation for                  may or may not have been adjusted to
take into account the risk associated with the Risk Event or your Serious
Misconduct and (3) your compensation may be adjusted for the year in which the
Risk Event or your Serious Misconduct is discovered.

5. Repayment. The provisions of Sections 2.6.3 and 2.8.4 of the Plan (which
require the return or repayment of Shares and payments under Dividend Equivalent
Rights, without reduction for any amount applied to satisfy tax withholding or
other obligations, if the Committee determines that the applicable terms and
conditions were not satisfied) shall apply to this Award.

6. Termination of Employment. In the event of the termination of your Employment
(determined as described in Section 1.2.20 of the Plan) for any reason, all
terms and conditions of this Award Agreement shall continue to apply.

7. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement (except Paragraph 15), in the event a Change in Control shall occur
and within 18 months thereafter the Firm terminates your Employment without
Cause or you terminate your Employment for Good Reason, all Shares underlying
your then Outstanding Year-End Short-Term RSUs shall be delivered.

 

- 4 -



--------------------------------------------------------------------------------

8. Dividend Equivalent Rights. Each Year-End Short-Term RSU shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
Year-End Short-Term RSUs, at or after the time of distribution of any regular
cash dividend paid by GS Inc. in respect of a Share the record date for which
occurs on or after the Date of Grant, you shall be entitled to receive an amount
(less applicable withholding) equal to such regular dividend payment as would
have been made in respect of the Share underlying such Outstanding Year-End
Short-Term RSU. Payment in respect of a Dividend Equivalent Right shall be made
only with respect to Year-End Short-Term RSUs that are Outstanding on the
relevant record date. Each Dividend Equivalent Right shall be subject to the
provisions of Section 2.8.2 of the Plan.

9. Certain Additional Terms, Conditions and Agreements.

(a) The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan. To the extent
permitted by applicable law, the Firm, in its sole discretion, may require you
to provide amounts equal to all or a portion of any Federal, State, local,
foreign or other tax obligations imposed on you or the Firm in connection with
the grant, Vesting or delivery of this Award by requiring you to choose between
remitting such amount (i) in cash (or through payroll deduction or otherwise) or
(ii) in the form of proceeds from the Firm’s executing a sale of Shares
delivered to you pursuant to this Award. In addition, if you are an individual
with separate employment contracts (at any time during and/or after
                ), the Firm may, in its sole discretion, require you to provide
for a reserve in an amount the Firm determines is advisable or necessary in
connection with any actual, anticipated or potential tax consequences related to
your separate employment contracts by requiring you to choose between remitting
such amount (i) in cash (or through payroll deduction or otherwise) or (ii) in
the form of proceeds from the Firm’s executing a sale of Shares delivered to you
pursuant to this Award (or any other Outstanding Awards under the Plan). In no
event, however, shall any choice you may have under the preceding two sentences
determine, or give you any discretion to affect, the timing of the delivery of
Shares or the timing of payment of tax obligations.

(b) If you are or become a Managing Director, your rights in respect of the
Year-End Short-Term RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.

(c) Your rights in respect of your Year-End Short-Term RSUs are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
(as described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference,
including without limitation the Firm’s supplying to any third party
recordkeeper of the Plan or other person such personal information of yours as
the Committee deems advisable to administer the Plan.

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your Year-End Short-Term RSUs in accordance with such rules
and procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your Year-End
Short-Term RSU Award, including, without limitation, such brokerage costs or
other fees or expenses in connection with the sale of Shares delivered to you
hereunder.

 

- 5 -



--------------------------------------------------------------------------------

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

(g) Without limiting the application of Paragraphs 4(a), 4(b) and 4(c), if:

(i) your Employment with the Firm terminates solely because you resigned to
accept Conflicted Employment; or

(ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Year-End Short-Term RSUs;

then, at the sole discretion of the Firm, you shall receive either a lump sum
cash payment in respect of, or delivery of Shares underlying, your then
Outstanding Year-End Short-Term RSUs, in each case, subject to the last sentence
of this Paragraph 9(g) and as soon as practicable after the Committee has
received satisfactory documentation relating to your Conflicted Employment. For
the avoidance of doubt, and subject to Paragraph 15(g) and applicable law,
nothing in this Paragraph 9(g) shall limit the Committee’s authority to exercise
its rights under the Award Agreement or the Plan (including, without limitation,
Section 1.3.2 of the Plan) to take or require you to take other steps it
determines in its sole discretion to be necessary or appropriate to cure an
actual or perceived conflict of interest.

(h) In addition to and without limiting the generality of the provisions of
Section 1.3.5 of the Plan, neither the Firm nor any Covered Person shall have
any liability to you or any other person for any action taken or omitted in
respect of this or any other Award.

(i) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Year-End Short-Term RSUs, you
may be required to certify, from time to time, your compliance with all terms
and conditions of the Plan and this Award Agreement. You understand and agree
that (i) it is your responsibility to inform the Firm of any changes to your
address to ensure timely receipt of the certification materials, (ii) you are
responsible for obtaining such certification materials by contacting the Firm if
you do not receive certification materials, and (iii) failure to return properly
completed certification materials by the deadline specified in the certification
materials will result in the forfeiture of all of your Outstanding Year-End
Short-Term RSUs in accordance with Paragraph 4(a)(iii).

(j) You understand and agree that in the event you appeal a determination by the
Committee, the SIP Committee, the SIP Administrators, or any of their delegates
or designees, you must submit a written request for such appeal within 180 days
of receipt of any such determination.

10. Right of Offset. Except as provided in Paragraph 15(h), the obligation to
deliver Shares, or to pay dividends or payments under Dividend Equivalent Rights
under this Award Agreement is subject to Section 3.4 of the Plan, which provides
for the Firm’s right to offset against such obligation any outstanding amounts
you owe to the Firm and any amounts the Committee deems appropriate pursuant to
any tax equalization policy or agreement.

11. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that,

 

- 6 -



--------------------------------------------------------------------------------

notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and 3.1 of the
Plan, no such amendment shall materially adversely affect your rights and
obligations under this Award Agreement without your consent; and provided
further that the Committee expressly reserves its rights to amend the Award
Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the
Plan. Any amendment of this Award Agreement shall be in writing.

12. Arbitration; Choice of Forum.

(a) BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN SHALL APPLY TO THIS AWARD. SUCH PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN.

(b) To the fullest extent permitted by applicable law, no arbitrator shall have
the authority to consider class, collective or representative claims, to order
consolidation or to join different claimants or grant relief other than on an
individual basis to the individual claimant involved.

(c) Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it shall be decided by a court and not an arbitrator.

(d) All references to the New York Stock Exchange in Section 3.17 of the Plan
shall be read as references to the Financial Industry Regulatory Authority.

(e) The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(f) Nothing herein creates a substantive right to bring a claim under U.S.,
Federal, state, or local employment laws.

13. Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, the limitations
on transferability set forth in Section 3.5 of the Plan shall apply to this
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may
adopt procedures pursuant to which some or all recipients of Year-End Short-Term
RSUs may transfer some or all of their Year-End Short-Term RSUs through a gift
for no consideration to any immediate family member (as determined pursuant to
the procedures) or a trust in which the recipient and/or the recipient’s
immediate family members in the aggregate have 100% of the beneficial interest
(as determined pursuant to the procedures).

14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

15. Compliance of Award Agreement and Plan with Section 409A. The provisions of
this Paragraph 15 apply to you only if you are a United States taxpayer.

 

- 7 -



--------------------------------------------------------------------------------

(a) This Award Agreement and the Plan provisions that apply to this Award are
intended and shall be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as, a
“deferral of compensation” or “deferred compensation” as those terms are defined
in the regulations under Section 409A (“409A deferred compensation”), whether by
reason of short-term deferral treatment or other exceptions or provisions). The
Committee shall have full authority to give effect to this intent. To the extent
necessary to give effect to this intent, in the case of any conflict or
potential inconsistency between the provisions of the Plan (including, without
limitation, Sections 1.3.2 and 2.1 thereof) and this Award Agreement, the
provisions of this Award Agreement shall govern, and in the case of any conflict
or potential inconsistency between this Paragraph 15 and the other provisions of
this Award Agreement, this Paragraph 15 shall govern.

(b) Delivery of Shares shall not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of Shares in respect of your
Year-End Short-Term RSUs required by this Agreement (including, without
limitation, those specified in Paragraphs 3(b) and (c) and 9 and the consents
and other items specified in Section 3.3 of the Plan) are satisfied. To the
extent that any portion of this Award is intended to satisfy the requirements
for short-term deferral treatment under Section 409A, delivery for such portion
shall occur by the March 15 coinciding with the last day of the applicable
“short-term deferral” period described in Reg. 1.409A-1(b)(4) in order for the
delivery of Shares to be within the short-term deferral exception unless, in
order to permit all applicable conditions or restrictions on delivery to be
satisfied, the Committee elects, pursuant to Reg. 1.409A-1(b)(4)(i)(D) or
otherwise as may be permitted in accordance with Section 409A, to delay delivery
of Shares to a later date within the same calendar year or to such later date as
may be permitted under Section 409A, including, without limitation,
Regs. 1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan pertaining
to Code Section 162(m)) and 1.409A-3(d).

(c) Notwithstanding the provisions of Paragraph 3(b)(iii) and Section 1.3.2(i)
of the Plan, to the extent necessary to comply with Section 409A, any
securities, other Awards or other property that the Firm may deliver in respect
of your Year-End Short-Term RSUs shall not have the effect of deferring delivery
or payment, income inclusion, or a substantial risk of forfeiture, beyond the
date on which such delivery, payment or inclusion would occur or such risk of
forfeiture would lapse, with respect to the Shares that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and
Reg. 1.409A-2(b)).

(d) Notwithstanding the timing provisions of Paragraph 3(c), the delivery of
Shares referred to therein shall be made after the date of death and during the
calendar year that includes the date of death (or on such later date as may be
permitted under Section 409A).

(e) The timing of delivery or payment pursuant to Paragraph 7 shall occur on the
earlier of (i) the Delivery Date or (ii) a date that is within the calendar year
in which the termination of Employment occurs; provided, however, that, if you
are a “specified employee” (as defined by the Firm in accordance with
Section 409A(a)(2)(i)(B) of the Code), delivery shall occur on the earlier of
the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph 7,
references in this Award Agreement to termination of Employment mean a
termination of Employment from the Firm (as defined by the Firm) which is also a
separation from service (as defined by the Firm in accordance with
Section 409A).

(f) Notwithstanding any provision of Paragraph 8 or Section 2.8.2 of the Plan to
the contrary, the Dividend Equivalent Rights with respect to each of your
Outstanding Year-End Short-Term RSUs shall be paid to you within the calendar
year that includes the date of distribution of any corresponding

 

- 8 -



--------------------------------------------------------------------------------

regular cash dividends paid by GS Inc. in respect of a Share the record date for
which occurs on or after the Date of Grant. The payment shall be in an amount
(less applicable withholding) equal to such regular dividend payment as would
have been made in respect of the Shares underlying such Outstanding Year-End
Short-Term RSUs.

(g) The timing of delivery or payment referred to in the first sentence of
Paragraph 9(g) shall be the earlier of (i) the Delivery Date or (ii) a date that
is within the calendar year in which the Committee receives satisfactory
documentation relating to your Conflicted Employment, provided that such
delivery or payment shall be made only at such time as, and if and to the extent
that it, as reasonably determined by the Firm, would not result in the
imposition of any additional tax to you under Section 409A. In addition, any
other actions the Committee may take with respect to Outstanding Year-End
Short-Term RSUs to cure any actual or perceived conflict of interest shall be
taken only at such time as, and if and to the extent that, it, as reasonably
determined by the Firm, would not result in the imposition of any additional tax
to you under Section 409A.

(h) Paragraph 10 and Section 3.4 of the Plan shall not apply to Awards that are
409A deferred compensation.

(i) Delivery of Shares in respect of any Award may be made, if and to the extent
elected by the Committee, later than the Delivery Date or other date or period
specified hereinabove (but, in the case of any Award that constitutes 409A
deferred compensation, only to the extent that the later delivery is permitted
under Section 409A).

(j) The Grantee understands and agrees that the Grantee is solely responsible
for the payment of any taxes and penalties due pursuant to Section 409A.

16. Compliance of Award Agreement and Plan with Section 457A. To the extent the
Committee or the SIP Committee determines that (i) Section 457A of the Code or
any guidance promulgated thereunder (“Section 457A”) requires that, in order to
qualify for the short-term deferral exception from treatment as “deferred
compensation” under Section 457A(d)(3)(B) of the Code, the documents governing
an Award must specify that such Award will be delivered within the period set
forth in Section 457A(d)(3)(B) of the Code and (ii) all or any portion of this
Award is or becomes subject to Section 457A, this Award Agreement will be deemed
to be amended as of the Date of Grant (as the Committee or the SIP Committee
determines necessary or appropriate after consultation with counsel) to provide
that delivery of Year-End Short-Term RSUs will occur no later than 12 months
after the end of the taxable year in which the right to delivery is first no
longer subject to a substantial risk of forfeiture (as defined under
Section 457A); provided, however, that no action or modification will be
permitted to the extent that such action or modification would cause such Award
to fail to satisfy the conditions of an applicable exception from the
requirements of Section 409A or otherwise would result in an additional tax
imposed under Section 409A in respect of such Award.

17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

 

THE GOLDMAN SACHS GROUP, INC. By:   Name: Title:

 

- 10 -